DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

    DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR
       MORGAN STANLEY MORTGAGE LOAN TRUST 2005-3 AR
    MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2005-3AR,
                         Appellant,

                                        v.

     ANA PUCCIO a/k/a ANA PAULA PUCCIO a/k/a ANA OLIVEIRA,
         Individually and as CO-TRUSTEE OF THE ROBERT F.
    KIRCHGESSNER and ANA PAULA OLIVEIRA REVOCABLE LIVING
      TUST DATED JUNE 22, 2004, ROBERT F KIRCHGESSNER,
         Individually and as CO-TRUSTEE OF THE ROBERT F.
    KIRCHGESSNER and ANA PAULA OLIVEIRA REVOCABLE LIVING
                TRUST DATED JUNE 22, 2004, ET AL.,
                               Appellees.

                                 No. 4D19-123

                                 [May 7, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE 15009827.

   Jason H. Okleshen and Brandon Leon of Greenberg Traurig, P.A., West
Palm Beach, and Kimberly S. Mello and Vitaliy Kats of Greenberg Traurig,
P.A., Tampa, for appellant.

    Jonathan Kline of Jonathan Kline, P.A., Weston, for appellees.

PER CURIAM.

    Affirmed. 1


1 We are mindful of the issuance of Administrative Order SC20-23 (the
requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue a
writ of possession “forthwith” remains suspended) and Executive Order 20-94
(suspending and tolling any statute providing for a mortgage foreclosure cause of
action under Florida law for 45 days from April 2, 2020). We trust any motions
directed to those orders shall be filed in the lower tribunal upon issuance of our
mandate.
MAY, DAMOORGIAN and CONNER, JJ., concur.

                         *       *         *

  Not final until disposition of timely filed motion for rehearing.




                                 2